DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after Mach 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        Receipt is acknowledged of applicant's amendment filed on May 3, 2021. Claims 6, 12, 17 and 19 have been previously canceled without prejudice. Claims 1-5, 7-11, 13-16, 18 and 20-22 are pending and an action on the merits is as follows.
Claim Rejections - 35 USC § 102
3.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
5.       Claims 1-5, 7-11, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma, Hongbo, (WO 2017/107536), hereinafter refer to as Ma.
          As to claim 1, Ma discloses a method for controlling an electronic device (section 0093, such as TV) with a remote control, said method comprising the following steps:  
5detecting a motion of the remote control using the remote control (section 0092); 

sending the determined command from the remote control 10to the electronic device (section 0093), and 
locking the remote control by moving the remote control (sections 0101-0103) along a locking pattern (section 0105), wherein when the remote control is locked it cannot send command to the electronic device and cannot be used to control the electronic device (section 0111). 
          As to claim 2, the method according to claim 1, Ma further discloses bringing the remote control into a motion detecting state (such as, turn on or power up the remote control).  
          As to claim 3, the method according to claim 2, Ma further discloses wherein the step of bringing the remote control into a motion detecting state comprises: pressing a button on the remote control (press the input device 730 to start the operation of the remote control, section 0202).  
          As to claim 4, the method according to claim 1, Ma further discloses wherein the step of detecting a motion of the remote control comprises: 20detecting a translational motion of the remote control (the processor identify the trajectory to determine if lock or unlock the remote control, figs.2, 7).  
          As to claim 5, the method according to claim 1, Ma further discloses wherein the step of detecting a motion of the remote control comprises: recording a motion pattern indicative of a motion of the remote control; and  
  
          As to claim 7, Ma discloses a remote control for controlling an electronic device (section 0093), said remote control comprising:  
5 a motion detector for detecting a motion of the remote control (section 0095); 
a processor (710 or 810, fig.7 or 8) for determining a command associated with the detected motion (sections 0200-0201); and  
5a transmitter (sending the signal to the electronic devices) for sending the determined command to the electronic device (section 0093), wherein the remote control is a lamp or an illumination system (television set, section 0093), and
Wherein the remote control can be locked (sections 0101-0103) by moving the remote control along a locking pattern (section 0105) such that when the remote control is locked it cannot send commands to the electronic device and cannot be used to control the electronic device (section 0111).
          As to claim 8, the remote control according to claim 7, Ma further discloses the device further comprising one or more buttons for bringing the remote control into a motion detecting state (press the input device 730 to start the operation of the remote control, section 0202).  
          As to claim 9, the remote control according to claim 7, Ma further discloses the device further comprising at least one accelerometer for detecting a translational motion of the remote control (section 0095).  
          As to claim 10, the remote control according to claim 7, Ma further discloses the device further comprising a memory (720, fig.7) for storing a plurality of motion 15patterns (sections 0200-0201).  
          As to claim 11, Ma further discloses a system comprising at least one electronic device (TV, section 0093) and a remote control according to claim 7 (the remote control as shown in fig.7).  
          As to claim 18, the remote control according to claim 1, Ma further discloses the method further comprising unlocking the remote control by moving the remote control along an unlocking pattern (section 0142).
          As to claim 20, the remote control according to claim 7, Ma further discloses wherein the remote control can be unlocked by moving the remote control along an unlocking pattern (section 0142).
Claim Rejections - 35 USC § 103
6.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ma, as applied to claims 1 and 7 above, and further in view of Kim et al., (US 2018/0165951 A1), hereinafter refer to as Kim.
           Regarding claims 13-16, Ma discloses a remote control system for controlling an illumination system as shown above. But Ma specifically disclose wherein the .

8.        Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ma, as applied to claim 2 above, and further in view of Obermuller et al., (US 2013/0063344 A1), hereinafter refer to as Obermuller.
           Regarding claims 21-22, Ma discloses a remote control as shown above. But Ma does not specifically disclose wherein the motion detecting state terminates after a predetermined amount of time as claimed in claim 21 or the motion detecting state terminates when no motion is detected after a predetermined amount of time as claimed in claim 22. However Obermuller teaches of a remote control with the motion detecting wherein the motion detecting state terminates after a predetermined amount of time (section 0049) or terminates when no motion is detected after a predetermined amount of time ((as long as the hand of user is in rest, section0019). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the 
Response to Arguments
9.         Applicant's arguments have been fully considered but they are moot in view of the new ground of rejections. Applicant asserts that “locking the remote control…to control the electronic device (REMAKS, page 6, para.5)”. Applicant also asserts that “Kozuka fails to disclose…to the electronic device (REMAKS, page 9, para.1)”.  Which are moot in view of the newly cited prior art of Ma. Please see above for more details.
Conclusion	
10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292.  The examiner can normally be reached on 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/JIANZI CHEN/Examiner, Art Unit 2844